DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first locking member” in claim 1 “locking assembly” in claim 1, “Second locking member” (in claim 4), “locking member and a contact member” in claim 12, “second locking member and a second contact member” in claim 13, “first inner locking member”, “second inner locking member”, and “outer locking sub assembly” in claim 17. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The indicated allowability of claim 7, is withdrawn in view of a new interpretation of Brunner and Muniz.  Rejections based on the newly cited reference(s) follow.
The indicated allowability of claims 17, 19-20, are withdrawn in view of a new interpretation of Muniz.  Rejections based on the newly cited reference(s) follow.
Response to Arguments
Applicant’s arguments with respect to claim(s) below have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New rejections were made in view of new interpretations of the prior art. A call was placed to the applicant to suggest and examiner’s amendment. Applicant is welcome to contact the examiner if they have any questions. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "a second clamp assembly”, “a second locking member” and a “second contact member”.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if applicant is referring to the second clamp assembly, second locking member and second contact member already recited in claim 12. It seems that claim 13 should have been deleted and that the examiner is treating these terms as referring back to their counter parts in claim 12. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation of Claim 13 is already disclosed in Claim 12 (see newly added limitations in claim12)(see also 112b rejection above).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muniz US 2018/0103988.
Regarding Claim 17, Muniz discloses a bone fixation clamp  (Fig 3) comprising: 
a first clamp sub-assembly including a first outer vise plate and a first inner vise plate, the first outer vise plate including a first outer contacting surface having at least one first outer recess (see Fig below), the first inner vise plate including a first inner contacting surface having at least one first inner recess, the first outer vise plate and the first inner vise plate being positioned adjacent to one another along a longitudinal axis of the clamp assembly such that at least one first receiving cavity is formed by the at least one first outer recess and the at least one first inner recess (see Fig below); 
a second clamp sub-assembly including a second outer vise plate and a second inner vise plate (see Fig below), the second outer vise plate including a second outer contacting surface having at least one second outer recess, the second inner vise plate including a second inner contacting surface having at least one second inner recess (see Fig below), the second outer vise plate and the second inner vise plate being positioned adjacent to one another along the longitudinal axis such that at least one second receiving cavity is formed by the at least one second outer recess and the at least one second inner recess (see Fig below); 
a first inner locking member (see Fig below) transitionable between a locked position (locked position is when #172 is pushed down to allow at least a provisional or final tightening of the clamp, paragraph 63, and unlocked is in Fig 3 when not locked is when the clamp is in the opening configuration) and an unlocked position (paragraph 55, Fig 3, when unthreaded from the shaft), wherein in the locked position the first inner locking member substantially prevents the first outer vise plate from moving relative to the first inner vise plate along the longitudinal axis (“provisional” locking as discussed above and in paragraph 52,  62-63, the vice plates are substantially prevented from moving relative to each other along the longitudinal axis via the first inner locking member and spring #160) (note: applicant is claiming “substantially prevented” not that movement is prevented entirely); 
a second inner locking member transitionable between a locked position (Fig 3, paragraph 44, 63, 62, when the first inner locking member is in the locked position) and an unlocked position (Fig 3, when the first inner locking member is also in the unlocked position), wherein in the locked position the second inner locking member substantially prevents the second outer vise plate from moving relative to the second inner vise plate along the longitudinal axis (“provisional” locking as discussed above and in paragraph 52,  62-63, the vice plates are substantially prevented from moving relative to each other along the longitudinal axis via the second inner locking member and spring #160)(note: applicant is claiming “substantially prevented” not that movement is prevented entirely); and
 an outer locking sub-assembly (#192) transitionable between a locked position and an unlocked position (locked is when fully threaded onto shaft #117 via the use of an “adapter” as described in paragraph 63 “final tightening”  and unlocked is when not fully threaded onto shaft #117), wherein in the locked position the outer locking sub-assembly substantially prevents both the first outer vise plate from moving relative to the first inner vise plate along the longitudinal axis and the second outer vise plate from moving relative to the second inner vise plate along the longitudinal axis (paragraph 62-63 “final tightening” results in no movement of any components of the fixation clamp), 
wherein when the first and second inner locking members are in their respective locked positions (“provisionally locked” as discussed above) and the outer locking sub-assembly is in the unlocked position (not fully threaded, as discussed above) the first clamp sub- assembly is moveable relative to the second clamp sub-assembly (paragraph 52, 62-63, the fixation clamp is in a provisionally locked configuration, where some play is afforded to the clamp, slight movement is possible, for example, the first clamp assembly can move slightly up and down, overcoming the tension of the spring #160 or slight rotation).

    PNG
    media_image1.png
    755
    1017
    media_image1.png
    Greyscale


Regarding Claim 19, Muniz discloses when the outer locking sub- assembly is in the locked position the first clamp sub-assembly is substantially prevented from rotating relative to the second clamp sub-assembly about the longitudinal axis (paragraph 62-63 “final tightening” results in no movement of any components of the fixation clamp).

Regarding Claim 20, Muniz discloses a size of the at least one first receiving cavity is greater than a size of the at least one second receiving cavity (as seen in Fig 2, the cavities are able to receive different sized rods, Fig 4 ).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over  Brunner US 2006/0255521 in view of Muniz US 2018/0103988.
Regarding Claim 1, Brunner discloses a bone fixation clamp (Fig 1) comprising: 
a shaft (#1) including a first shaft end and a second shaft end spaced apart from the first shaft end (opposing ends of shaft #1 define first and second shaft ends) along a longitudinal axis (#2)
a first clamp (#5) assembly coupled to the shaft (Fig 1) and transitionable between a first open configuration (as seen in Fig 1) and a first closed configuration (not shown, paragraph 29, Fig 1, where in the closed configuration, rod #13 is secured thereto); 
a second clamp assembly (#4) coupled to the shaft (Fig 1) and transitionable between a second open configuration (as seen in Fig 1) and a second closed configuration (not shown, paragraph 29, Fig 1 , where in the closed position, rod #12 is secured thereto) the second clamp being coupled to the first clamp (Fig 1); 
a first locking member (#18 for the first clamp #5) transitionable between a locked position (not show, but when fully threaded in Fig 1, paragraph 29) and an unlocked position (Fig 1, when loosely threaded, paragraph 29), wherein in the locked position the first locking member substantially prevents the first clamp assembly from transitioning from the first closed configuration to the first open configuration (paragraph 29, clamp is closed); and 
a locking assembly (#18 and #18, the locking assembly includes the first locking member) transitionable between a locked position (not shown, paragraph 29 when #18 and #18 are fully threaded the clamps are locked) and an unlocked position (Fig 1, paragraph 29, wherein the unlocked position can be when either one of #18 or both #18 us not fully threaded/tightened), wherein in the locked position the locking assembly substantially prevents both the first clamp assembly from transitioning from the first closed configuration to the first open configuration and the second clamp assembly from transitioning from the second closed configuration to the second open configuration (paragraph 29 both clamps are closed and prevented from being open), and
 wherein in the unlocked position the locking assembly does not prevent the first clamp assembly from transitioning from the first closed configuration to the first open configuration or the second clamp assembly from transitioning from the second closed configuration to the second open configuration (paragraph 29 where when #18 and #18 are loosened, one can open or close up the clamps as desired),
wherein rotation of the first locking member about the longitudinal axis transitions the first locking member between the locked position and the unlocked position (paragraph 28, first locking member is a nut #18 that is threadably rotated), and 
wherein the first locking member prevents the first clamp from transitioning from the first closed configuration to the first open configuration when the first locking member is in the locked position (paragraph28) and the locking assembly is in the unlocked position (the locking assembly is unlocked when both #18 is not fully tightened or when only one #18 is not fully tightened, thus the first locking member #18 can be fully tightened and the other #18, for clamp #4, is not fully tightened, the first clamp is prevented from unlocking because of disc #37, paragraph 27), and 
wherein the first locking assembly comprises a first locking sub-assembly (the first locking member #18 as discussed above) and a second sub-assembly (a second locking member #18 for the second clamp).
Regarding Claim 2, Brunner discloses the second clamp assembly is rotatably coupled to the first clamp assembly such that the first clamp assembly is rotatable relative to the second clamp assembly (Fig 1, paragraph 18, both clamps rotatably coupled to each other via cylindrical rod #1 and disc #37 and both rods can slide onto and rotate about rod #1). 

Regarding Claim 3, Brunner discloses the first clamp assembly comprises a first c-clamp (as seen in Fig 1, c shaped to receive rod #13), and wherein the second clamp assembly comprises a second c-clamp (as seen in Fig 1, c shaped to receive rod #12), the first c-clamp having a diameter that is greater than a diameter of the second c-clamp (as seen in Fig 1, paragraph 20). 

Regarding Claim 4, Brunner discloses a second locking member (#18 for #4) transitionable between a locked position (not shown, paragraph 29, when fully threaded Fig 1) and an unlocked position (Fig 13, when loosened, it is in the unlocked position), wherein in the locked position the second locking member substantially prevents the second clamp assembly from transitioning from the second closed configuration to the first open configuration (paragraph 29, second clamp is closed when the second locking member #18 is in the locked position). 

Brunner does not disclose the first locking sub-assembly includes a first end component, the second locking sub-assembly includes a second end component spaced apart from the first end component, and wherein the first locking member is spaced from each of the first end component and the second end component along the longitudinal axis.
Muniz discloses a similar bone fixation clamp (Fig 3) comprising a shaft (#110), a clamp assembly (#150), a locking member (#192, Fig 3-4 transitionable between a locked position and an unlocked position (paragraph 58, 63, “final tightening” against the shaft), wherein in the locked position the first locking member substantially prevents the first clamp assembly from transitioning from the first closed configuration to the first open configuration (paragraph 58, 63);
a locking assembly (locking member #192 and end component #178, and contact member #174) transitionable between a locked position (Fig 4) and an unlocked position (Fig 3, where #192 is unthreaded, paragraph 55 and #172 can be disengaged from the shaft), where in the locked position, the clamp assembly is prevented from going from the closed configuration to the open configuration (paragraph 58, 63), 
wherein the locking assembly comprises a locking sub-assembly (locking member #192 and end component #178), the locking sub-assembly includes an end component (#178), the locking member is spaced from the end component along a longitudinal axis (prior to assembly as seen in Fig 3, likewise, see also Fig 4, where when assembled, #178 is spaced from #192), the end component allows for rapid assembly and provisional tightening of the clamp to allow the surgeon to perform any adjustments prior to final tightening (paragraph 62-63).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify device of Brunner to replace the locking members (#18 of Brunner) with the locking member,  end component and contact member (Fig 4 in Muniz) in view of Muniz above because this allows for rapid assembly and provisional tightening of the clamp to allow the surgeon to perform any adjustments prior to final tightening. It is noted that with the modification, the locking members #18 are replaced with the locking member and end component of Muniz such that the first locking sub-assembly includes a first end component, the second locking sub-assembly includes a second end component spaced apart from the first end component, and wherein the first locking member is spaced from each of the first end component and the second end component along the longitudinal axis (as seen in Fig below, where prior to assembly, the first locking member is spaced from the first and second end components and likewise, when assembled, the first locking member is always spaced from the second end component and see Fig 4 in Muniz and discussed above where the first locking member is spaced from the first end component).


    PNG
    media_image2.png
    700
    962
    media_image2.png
    Greyscale



Regarding Claim 5, Brunner as modified discloses the shaft (#1 in Brunner)  extends along the longitudinal axis from the first end component to the second end component (Fig 1 in Brunner, see fig above), wherein in the locked position of the locking assembly the first end component provides a force to the first clamp assembly and the second end component provides a force to the second clamp assembly (paragraph 58, 62-63 in Muniz when finally tightened, the first and second end components provides forces to their respective clamps). 

Regarding Claim 6, Brunner as modified discloses the first end component is rotatable about the shaft (paragraph 58), wherein rotation of the first end component about the shaft transitions the locking assembly between the locked position and the unlocked position (paragraph 28 in Muniz, as discussed above rotated to unthread the first locking member and first end component to transition from the locked position to unlocked position).

Regarding Claim 7, Brunner as modified discloses the first locking sub-assembly further includes a first contact member (as discussed above, see Fig above), and the second locking sub-assembly further includes a second contact member (as discussed above, see Fig above), the first contact member being positioned between the first end component (see Fig above) and the first clamp assembly such that the first end component provides the force to the first clamp assembly via the first contact member (see Fig above and paragraph 58-63-64 in Muniz), and the second contact member being positioned between the second end component and the second clamp assembly (see Fig above) such that the second end component provides the force to the second clamp assembly via the second contact member (see Fig above and paragraph 58, 63-64 in Muniz), 
wherein the first locking member is coupled to the first contact member such that the first locking member is rotationally fixed relative (rotationally fixed via tang #177 and opening  #188, paragraph 56 in Muniz) to the first contact member and the first locking member is axially movable relative to the first contact member (paragraph 58, 63-64 in Muniz, when being threaded onto the shaft), and wherein the second locking member is coupled to the second contact member such that the second locking member is rotationally fixed relative to the second contact member (rotationally fixed via tang #177 and opening  #188, paragraph 56 in Muniz) and the second locking member is axially movable relative to the second contact member (paragraph 58, 63-64 in Muniz, when being threaded onto the shaft).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over  Brunner US 2006/0255521 in view of Muniz US 2018/0103988.
Regarding Claim 12-13, Brunner discloses a bone fixation clamp (Fig 1) comprising: a clamp assembly (#5) transitionable between an open configuration (Fig 1) and a closed configuration (when #18 is tightened, paragraph 28-29); and 
wherein the clamp assembly is a first clamp assembly (#5), 
wherein the bone fixation clamp further comprises: a second clamp assembly (#4) transitionable between an open configuration (Fig 1) and a closed configuration (when #18 is tightened, paragraph 28-29).
Brunner discloses a first locking member (#18 for first clamp #5) and a second locking member (#18 for second clamp #4) but does not disclose a locking member and a contact member configured to individually transition between locked positions and unlocked positions, wherein the clamp assembly is substantially prevented from transitioning from the closed configuration to the open configuration when one of the locking member and the contact member are in the locked position and the other of the locking member and the contact member are in the unlocked position, wherein the locking member is coupled to the contact member such that the locking member is rotationally fixed relative to the contact member and the locking member is axially movable relative to the contact member the locking member is a first locking member, and the contact member is a first contact member, a second locking member configured to transition between a locked position and an unlocked position; and a second contact member configured to transition between a locked position and an unlocked position, wherein in the locked position of either of the second locking member and the second contact member the second clamp assembly is substantially prevented from transitioning from the closed position to the open position, and wherein the second locking member is coupled to the second contact member such that the second locking member is rotationally fixed relative to the second contact member and the second locking member is axially movable relative to the second contact member.
Muniz discloses a bone fixation clamp (Fig 2-3) comprising: 
a clamp assembly (#150) transitionable between an open configuration (Fig 3 where the open configuration is when the clamp is open enough to allow admittance of rod #50) and a closed configuration (Fig 2, closed configuration is when rod #50 can not easily be removed from the clamp assembly, either during a provisional locking or final tightening of locking member #182, paragraph 62-63); and 
a locking member (#182, which includes #192, Fig 3-4) and a contact member (#172) configured to individually transition between locked positions and unlocked positions (for locking member #182: locked is when fully threaded onto shaft #117 via the use of an “adapter” as described in paragraph 63 “final tightening”  and unlocked is when not fully threaded onto shaft #117)(for contact member #172, locked position is when #172 is pushed down to allow at least a provisional or final tightening of the clamp, paragraph 63, and unlocked is in Fig 3 when not locked is when the clamp is in the opening configuration), 
wherein the clamp assembly is substantially prevented from transitioning from the closed configuration to the open configuration when one of the locking member and the contact member are in the locked position  and the other of the locking member and the contact member are in the unlocked position (paragraph 62-63, contact member #172 is pushed/slid down on the clamp assembly to go into a lock position and the clamp assembly is substantially prevented from going to the open position with the locking member #182 in its unlocked position where #182 is not fully tightened or only be loosely coupled to the contact member #172)(in other words, see paragraph 63 where prior to the locking member #182 going into its locked position, “final tightening”, the contact member #172 is in its locked configuration, thereafter only with the aid of another tool such as an “adapter” that the locking member is then placed into its locked position),
wherein the locking member is coupled to the contact member such that the locking member is rotationally fixed relative to the contact member (via #177 and #188, Fig 5 and paragraph 56) and the locking member is axially movable relative to the contact member (Fig 5 when assembling the locking member and contacting member)(alternatively, Fig 3-4 where contacting member #172 can be placed onto shaft #117 first and then the locking member can be placed onto #117)(it is noted the applicant is not claiming how the locking member is axially moveable relative to the contact member),
where the contact member allows for rapid assembly and provisional tightening of the clamp to allow the surgeon to perform any adjustments prior to final tightening (paragraph 62-63).

It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify device of Brunner to replace the locking members (#18 of Brunner) with the locking member and contact member (Fig 4 in Muniz) in view of Muniz above because this allows for rapid assembly and provisional tightening of the clamp to allow the surgeon to perform any adjustments prior to final tightening. It is noted that with the modification, each of the locking members #18 are replaced with the locking member and contact member of Muniz (see Fig below), where the first locking member and first contact member function similar to the of the second locking member and first contact member with respect to their respective clamp assembly. 

    PNG
    media_image3.png
    698
    934
    media_image3.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773